Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed June 13, 2022 have been entered. Accordingly, claims 10-22 are currently pending and have been examined. Claims 1-9 are cancelled by applicant. The Examiner acknowledges the amendments of claims 10 and 20-21. Claims 21-22 are newly presented. The previous specification and drawing objections have been withdrawn due to applicant’s amendments. The previous 112 rejections have been withdrawn due to applicant’s amendments. However, the previous 103 rejections has been updated due to applicant’s amendments. For the reason(s) set forth below, applicant’s arguments have not been found persuasive. The action is Final.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“an engagement element of the insert open-end wrench” in claim 16, line 2 and claim 19, lines 2-3 and corresponding with the structural element 13 which is formed on the first section 13 of the torque wrench adapter 10 and interacts with an  engagement recess 28 as described in page 6 paragraph 002, ll. 1-11;
“an engagement element” in claim 17, line 2 and corresponding to the structural element 29 which interacts with a corresponding engagement recess in the torque wrench 12 as described in page 6 paragraph 003, ll. 1-5;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Huerta (US Pub. No. 2010/0107828) in view of Webb (US Patent No. 5,331,869).
Regarding claim 10, Huerta discloses: a torque wrench adapter (Figure 9 elements 34/40) configured to couple an insert (element 32) to a torque wrench (element 36), comprising: 
a first section (element 34), configured to attach the torque wrench adapter to the insert (see paragraph 0050, ll. 8-11); 
a second section (element 40), configured to attach the torque wrench adapter to the torque wrench (see paragraph 0050, ll. 12-14); 
a spring-actuated ball (element 70/73/74) arranged on the second section (see figures 11/12 where a portion of the spring-actuated ball is arranged on a portion of the second section and see also paragraph 0057 where the prior art states that element  73 is formed of a “a ridged ball” (element 70) and “a spring” (element 74) in order to have the spring bias the locking ball and provide a locking engagement between portions of the tool) and configured to move in a first direction (X-X axis direction) and engage with the torque wrench (see figure 9 the spring-actuated ball (elements 70/73/74) are apart of the second section of the torque wrench adapter interacting with the torque wrench, thus the spring-actuated ball is operatively engaging the torque wrench); and 
a joint (element 68) configured to articulatedly connect the first section and the second section such that the first section and the second section are displaceable relative to one another about a pivot axis (z-axis) of the joint (see paragraph 0050, ll. 12-19), 
wherein the first direction of the spring-actuated ball is perpendicular to the pivot axis of the joint (see annotated figure below).

    PNG
    media_image1.png
    542
    901
    media_image1.png
    Greyscale

Although Huerta states that a driver head (element 32) has a typical wrench socket wrench configuration, however, the present invention contemplates “any type of fastening tool configuration” (see paragraph 0034, ll. 9-15), Huerta is silent in respect to his insert being an insert open-end wrench.
Webb teaches it was known in the art to have a torque adapter (Figures 1-2 and 7 see also col. 10-14) with a first section (element 40) that is configured to couple an insert open-end wrench (element 60).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Huerta with the teachings of Webb to provide an insert open-end wrench. The resultant combination have the insert open-end wrench of Webb and the torque adapter wrench with a first section configured to attach the torque wrench adapter to the insert as taught by Huerta. Doing so allows the user to interchangeably insert an open-end wrench to the torque wrench which allows a variety of different wrench sizes to be used during operations. 
Regarding claim 11, Huerta modified discloses: the torque wrench adapter according to Claim 10, wherein the first section comprises: a first section main body (see Detail A in the annotated figure below of element 34); a first end (see Detail B in the annotated figure below) of the first section main body defines a recess (element 54) for a section of the insert open-end wrench (see figure 9 element 55 of the insert (element 32) is inserted into the recess (element 54) of the first section (element 34) as best shown in figure 10); a second end (see Detail C in the annotated figure below) of the first section main body is connected to the second section via the joint (see annotated figure below the second end (Detail C) is connected to the second section (element 40) via element 68 (joint)).

    PNG
    media_image2.png
    740
    324
    media_image2.png
    Greyscale


Regarding claim 12, Huerta modified discloses: the torque wrench adapter according to Claim 11, wherein the second section comprises: a second section main body (see Detail A in the annotated figure below of element 40); a projection (see Detail B in the annotated figure below) arranged at a first end of the second section main body configured to interact with the torque wrench (see Detail B (projection) arranged at a first end of the second section main body (Detail A) of element 40) and is configured to interact with the torque wrench (element 36)); and a second end (see Detail C in the annotated figure below) of the second section main body is connected to the first section via the joint (see annotated figure below the second end (Detail C) is connected to the first section (element 34) via element 68 (joint).

    PNG
    media_image3.png
    971
    295
    media_image3.png
    Greyscale


Regarding claim 13, Huerta modified discloses: the torque wrench adapter according to Claim 12, wherein the joint is formed between the second end of the first section and the second end of the second section (see figure 9 the joint (element 68) is formed between the second end of the first section (element 34) and the second end of the second section (element 40)).
Regarding claim 14, Huerta modified discloses: the torque wrench adapter according to Claim 13, further comprising: at least two leg-like projections (element 66, see also paragraph 0050, ll. 14), located opposite each another (see figure 12 shows a cross sectional view of element 66 showing the two leg-like projections opposite of each other), are formed on the second end of the first section (see annotated figure below element 66 is formed on the second end (Detail A) of the first section (element 34)), between which the second end of the second section is positioned (see annotated figure below element 66 is between the second end (Detail B) of the second section (element 40)), wherein the pivot axis of the joint extends through the at least two leg-like projections and through the second end of the second section arranged between the at least two leg-like projections (see second annotated figure below where the pivot axis (X-X axis) of the joint (element 68) extends through the at least two leg-like projections (element 66) and through the second end (Detail B) of the second section arranged between the at least two leg-like projections).

    PNG
    media_image4.png
    1019
    663
    media_image4.png
    Greyscale
  
    PNG
    media_image5.png
    436
    727
    media_image5.png
    Greyscale

Regarding claim 15, Huerta modified discloses: the torque wrench adapter according to Claim 14, wherein the pivot axis of the joint is perpendicularly to: the at least two leg-like projections of the second end of the first section and the second end of the second section arranged between the at least two leg-like projections (see second annotated figure above shows the pivot axis (X-X axis) of the joint (element 66) is perpendicular to the at least two leg-like projections (element 66) and second end (Detail B) of the second section arranged between the at least two leg-like projections).
Regarding claim 16, Huerta modified discloses: the torque wrench adapter according to Claim 10, wherein the first section comprises an engagement recess (element 54) configured to interact with an engagement element of the insert open-end wrench (see figure 9 element 54 interacts with an engagement element (element 55) of the insert (element 32) as best shown in figure 10 when they are inserted together).
Regarding claim 17, Huerta modified discloses: the torque wrench adapter according to Claim 10, wherein the second section comprises an engagement element (see figure 9 element 40 has a projection) configured to interact with an engagement recess of the torque wrench (see figure 9 element 40’s projection is inserted to an engagement recess (element 56) of the torque wrench as best shown in figure 10 when they are inserted together).
Regarding claim 18, Huerta modified discloses: the torque wrench adapter according to Claim 10, wherein the second section comprises: a second section main body (see Detail A in the annotated figure below of element 40); a projection (see Detail B in the annotated figure below) arranged at a first end of the second section main body configured to interact with the torque wrench (see Detail B (projection) arranged at a first end of the second section main body (Detail A) of element 40) and is configured to interact with the torque wrench (element 36); and a second end (see Detail C in the annotated figure below) of the second section main body is connected to the first section via the joint (see annotated figure below the second end (Detail C) is connected to the first section (element 34) via element 68 (joint).

    PNG
    media_image3.png
    971
    295
    media_image3.png
    Greyscale

Regarding claim 19, Huerta modified discloses: the torque wrench adapter according to Claim 15, wherein at least on of: the first section comprises an engagement recess (element 54) configured to interact with an engagement element of the insert open-end wrench (see figure 9 element 54 interacts with an engagement element (element 55) of the insert (element 32) as best shown in figure 10 when they are inserted together); and the second section comprises an engagement element (see figure 9 element 40 has a projection) configured to interact with an engagement recess of the torque wrench (see figure 9 element 40’s projection is inserted to an engagement recess (element 56) of the torque wrench as best shown in figure 10 when they are inserted together).
Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Huerta (US Pub. No. 2010/0107828) in view of Webb (US Patent No. 5,331,869) and Turtle (US Patent No. 6,112,625) .
Regarding claim 20, Huerta discloses: an arrangement (Figure 9) comprising: 
an insert (element 32); 
a torque wrench (element 36); and 
a torque wrench adapter (elements 34/40) comprising: 
a first section (element 34), configured to attach the torque wrench adapter to the insert (see paragraph 0050, ll. 8-11); 
a second section (element 40), configured to attach the torque wrench adapter to the torque wrench (see paragraph 0050, ll. 12-14); 
a spring-actuated ball (element 62B/90/94) arranged on the second section (see figures 12/13) and configured to move in a first direction (X-X axis direction) and engage in a corresponding engagement recess (element 56) of the torque wrench (see figures 9/10); and 
a joint (element 68) configured to articulatedly connect the first section and the second section such that the first section and the second section are displaceable relative to one another about a pivot axis (z-axis) of the joint (see paragraph 0050, ll. 12-19).

    PNG
    media_image6.png
    542
    901
    media_image6.png
    Greyscale

Although Huerta states that a driver head (element 32) has a typical wrench socket wrench configuration, however, the present invention contemplates “any type of fastening tool configuration” (see paragraph 0034, ll. 9-15), Huerta is silent in respect to his insert being an insert open-end wrench and wherein the first direction of the spring-actuated ball is perpendicular to the pivot axis of the joint.
Webb teaches it was known in the art to have a torque adapter (Figures 1-2 and 7 see also col. 10-14) with a first section (element 40) that is configured to couple an insert open-end wrench (element 60).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Huerta with the teachings of Webb to provide an insert open-end wrench. The resultant combination have the insert open-end wrench of Webb and the torque adapter wrench with a first section configured to attach the torque wrench adapter to the insert as taught by Huerta. Doing so allows the user to interchangeably insert an open-end wrench to the torque wrench which allows a variety of different wrench sizes to be used during operations. 
However, Huerta modified discloses a different means of the first direction of the spring-actuated ball being parallel to the pivot axis of the joint (see figure 12), but appears to be silent wherein the first direction of the spring-actuated ball is perpendicular to the pivot axis of the joint.
Turtle teaches it was known in the art to have an adaptor (see figure 1) comprising a first section (element 10), a second section (elements 11/12), a spring-actuated ball (element 26), a joint (element 17) articulately connecting the first/second section, and wherein the first direction (Y-Y axis) of the spring-actuated ball is perpendicular (see annotated figure below) to the pivot axis (X-X axis)of the joint.

    PNG
    media_image7.png
    476
    685
    media_image7.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Huerta with the teachings of Turtle to provide wherein the first direction of the spring-actuated ball is perpendicular to the pivot axis of the joint, since simple substitution of known elements for another to obtain predictable results is known in the art. Doing so provides the same predictable result of locking the adapter with different components for quick/securable connections during operations. Furthermore, the specification fails to disclose any criticality having the first direction of the spring-actuated ball is perpendicular to the pivot axis of the joint would provide any unexpected result.
Regarding claim 21, Huerta further modified discloses: the arrangement according to Claim 20, wherein the torque wrench adapter further comprises: an engagement recess (element 54) arranged in the first section configured to interact with an engagement element of the insert open-end wrench (see figure 9 element 54 interacts with an engagement element (element 55) of the insert (element 32) as best shown in figure 10 when they are inserted together).
Regarding claim 22, Huerta modified discloses: the arrangement according to Claim 21, wherein the engagement recess arranged in the first section is perpendicular to the pivot axis of the joint (see figure 9 is a recess with a plurality of different wall sections in order to receive the engagement element (element 55) that comprises a plurality of walls, thus a portion of the recess is arranged perpendicular to the pivot axis of the joint).
Response to Arguments
Applicant's arguments filed 06/13/2022 have been fully considered but they are not persuasive.
On pages 7-9 of the “Remarks”, applicant argues a specific engagement configuration is disclosed and claimed as shown in Figs. 2 and 3 reproduced below, pivot axis 16 of the joint 15, via which the two sections 13, 14 of the torque wrench adapter 10 are connected to one another in an articulated manner, extends through the two legs 25 of the second end 20 of the first section 13 and through the projection 26 formed on the second end 24 of the second section 14, which is arranged between the two legs 25. Here, this pivot axis 16 of the joint 15 runs perpendicularly to the two legs 25 at the second end 20 of the first section 13 and perpendicularly to the projection 26 formed at the second end 24 of the second section 23. (Publication at para. [0023]). The engagement element 29, which is configured as a spring-actuated ball has a direction of travel perpendicular to the pivot axis 16. The engagement recess 28 has a receiving profile that is also perpendicular to the pivot axis 16. Huerta discloses a spring-actuated ball 62 arranged on the second section that has a direction of travel that is parallel to the hinge pin 68. Huerta at para. [0057]). Thus, the ball detent 73 is not a spring-actuated ball that secures the wrench adapter to the torque wrench. Thus, Huerta fails to disclose that the first movement direction of the spring-actuated ball is perpendicular to the pivot axis of the joint.
The examiner respectfully disagrees. The specific engagement configuration argued by applicant with regards to claim 10 is not required/claimed. The limitation of claim 10 requires a spring-actuated ball arranged on the second section and configured to move in a first direction and engage with the torque wrench (lines 7-9) and wherein the first direction of the spring-actuated ball is perpendicular to the pivot axis of the joint (lines 12-13). As stated in the rejection above, Huerta discloses a spring-actuated ball (element 70/73/74) arranged on the second section (see figures 11/12) and moving in a first direction (X-X axis direction). Furthermore, since the adapter comprises a variety of different elements (including the spring-actuated ball) engaging with the torque wrench (see figure 9), thus the spring-actuated ball is operatively engaging the torque wrench and meeting the claim limitations of claim 10. Lastly, the claim does not provide additional structure or specific arrangement/engagement of different elements in order to define how the spring-actuated ball must engage the torque wrench, thus arguments regarding claim 10 have been found unpersuasive. 
The arguments of claim 20 have been considered but are moot because the arguments do not apply to the current rejection being used.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        07/14/2022

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723